Order entered March 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00572-CV

                                ANDRES CHEVEZ, Appellant

                                                V.

                       JERRY L. BRINKERHOFF, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-015850-E

                                            ORDER
       We GRANT appellant’s March 5, 2014 second motion for an extension of time to file a

reply brief to appellee John Anderson’s brief. Appellant shall file his reply brief on or before

March 24, 2014.

       We GRANT appellant’s March 5, 2014 second motion for an extension of time to file a

reply brief to appellee Jerry Brinkerhoff’s brief. Appellant shall file his reply brief on or before

March 25, 2014.




                                                       /s/   ADA BROWN
                                                             JUSTICE